Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      DETAILED ACTION
This action is in response to the application filed on 11/04/2019.	
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6 and 10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al. (US 2018/0167183).

As of claim 1, ZHANG discloses a method, comprising: determining, by a processor of an apparatus, whether to apply a cyclic delay diversity (CDD) scheme for a physical uplink shared channel (PUSCH) transmission (para [0083][0085] disclose the UE  transmit the uplink channel feedback over a shared data channel (e.g., PUSCH along with data) wherein in [Fig.3] and [0082][0085] [0088] discloses the 
performing, by the processor, the PUSCH transmission to a network node of a wireless network with the CDD scheme applied responsive to determining that the CDD scheme is to be applied (para [0085] UE determine to switch to an open loop precoder based on determining a SNR associated with the cyclic delay diversity (CDD) is higher (e.g., by a threshold) which corresponds to performing the PUSCH transmission with the CDD scheme applied).

As of claim 3, rejection of claim 1 cited above incorporated herein, in addition ZHANG discloses the determining of whether to apply the CDD scheme comprises determining to apply the CDD scheme in case of a grant-based or configured grant (para [0078] receive form the BS an uplink grant corresponding to resources for a PUSCH).

As of claim 4, rejection of claim 1 cited above incorporated herein, in addition ZHANG discloses the determining of whether to apply the CDD scheme comprises determining to apply the CDD scheme to achieve a target reliability (para [0082] component determine signal-to-noise ratio (SNR) associated with CDD and a SNR associated with the closed loop then select CDD (=open loop) comparing associated SNR(s) with associated thresholds to achieve a target reliability).

As of claim 6, rejection of claim 1 cited above incorporated herein, in addition ZHANG discloses the determining of whether to apply the CDD scheme comprises determining to apply the CDD scheme in an event that a specific modulation coding scheme (MCS) table of a plurality of MCS tables is used for the PUSCH transmission (para [0085] the UE 115 intends to use MCS (=specific MCS table) in transmitting uplink communications (=PUSCH).

As of claim 10, rejection of claim 1 cited above incorporated herein, in addition ZHANG discloses the determining of whether to apply the CDD scheme comprises determining whether the apparatus, implemented in a user equipment (UE), is configured with a capability of applying the CDD scheme for uplink (UL) transmissions (para [0041] the components performing the actions (=applying the CDD) depending on the implementation (capability)).

                                   Claim Rejections - 35 USC § 103
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 7-9, 11, 13-14, 16-17 and 19-20 are rejected under 35 U.S.C 103 as being unpatentable over ZHANG et al. (US 2018/0167183) in view of NPL; 3GPP TSG RAN WG1 Meeting #94; Title: On NR URLLC LI enhancements; Source: Panasonic; August 20th - 24th, 2018.
As of claim 2, rejection of claim 1 cited above incorporated herein, in addition ZHANG discloses CDD and transmit diversity in para [0080] however ZHANG does not explicitly discloses but NPL teaches the determining of whether to apply the CDD scheme comprises determining to apply the CDD scheme to enhance uplink (UL) transmission diversity in an event that the PUSCH transmission is a part of an ultra-reliable low-latency communication (URLLC) (NPL: section 3.1 discloses CDD could be potential candidate for Tx diversity schemes and section 3.2 discloses URLLC PUSCH performance and both UCI and UL data (=PUSCH)  for URLLC which corresponds to PUSCH transmission is a part of an ultra-reliable low-latency communication).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining to apply the CDD scheme and transmit diversity as taught by ZHANG with PUSCH transmission is a part of an ultra-reliable low-latency communication as taught by NPL in order for enhancement with UL-SCH). 
As of claim 7, rejection of claim 6 cited above incorporated herein, in addition ZHANG does not explicitly disclose but NPL teaches the specific MCS table of the plurality of MCS tables comprises an MCS table for an ultra-reliable low-latency communication (URLLC) (NPL: section 5 discloses new MCS table should be used as the identification of URLLC).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine specific MCS table as taught by ZHANG with MCS tables comprises MCS table for URLLC as taught by NPL in order for enhancement with UL-SCH). 
As of claim 8, rejection of claim 1 cited above incorporated herein, in addition ZHANG does not explicitly disclose but NPL teaches the determining of whether to apply the CDD scheme comprises determining to apply the CDD scheme in an event that a specific radio network temporary identifier (RNTI) of a plurality of RNTIs is used for the PUSCH transmission (NPL section 5; new RNTI is used to differentiate open-loop parameter sets (=CDD)).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine CDD as taught by ZHANG with RNTI as taught by NPL in order for enhancement with UL-SCH). 

As of claim 9, rejection of claim 1 cited above incorporated herein, in addition ZHANG does not explicitly disclose but NPL teaches the determining of whether to apply the CDD scheme comprises determining to apply the CDD scheme in an event that a new modulation coding scheme radio network temporary identifier (MCS-RNTI) is used for the PUSCH transmission (Section 5 of NPL; new RNTI which is used to choose new MCS table).

As of claim 11, rejection of claim 1 cited above incorporated herein, in addition ZHANG discloses receiving, by the processor, a signaling from the network node (Zhang, para [0068][0078] discloses the UE receives an indicator transmitted in an uplink grant transmitted from the base station (=network node) in radio resource control (RRC) signaling) but does not explicitly discloses information related to mini-slot repetition however NPL discloses indicating information related to mini-slot repetition, wherein the performing of the PUSCH transmission comprises performing the PUSCH transmission with at least one symbol repeated in multiple mini-slots within a slot (NPL, [section 4, Fig.4.3]  mini-slot repetition of PUSCH within a slot. [Section 4.2] 2-symbol PUSCH with transmission and 6 repetitions which corresponds to at least one symbol repeated in multiple mini-slots within a slot).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receive signal form the BS as taught by ZHANG with  mini-slot repetition as taught by NPL in order for attaining more spatial diversity and potentially improved reliability.

As of claim 13, rejection of claim 1 cited above incorporated herein, in addition ZHANG does not explicitly disclose but NPL teaches performing, by the processor, a transport block size (TBS) calculation for the PUSCH transmission with an assumption of no demodulation reference signal (DMRS) in the TBS calculation by maintaining a same TBS calculated from a DCI signaling for all repetitions scheduled by the DCI signaling (NPL [section 4.2]  the same transport block (TB) is transmitted and [Section 4.2 Observation 2 and 3]  for repetition within the slot for PUSCH mapping type B, removal of DMRS from certain repetition rounds which corresponds to PUSCH transmission with an assumption of no demodulation reference signal (DMRS) in the TBS calculation by maintaining a same TBS calculated from a DCI signaling for all repetitions).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine ZHANG teaching with removal of DMRS from certain repetition as taught by NPL in order to reduce the DMRS overhead and overall latency.

As of claim 14, ZHANG discloses a method, comprising: receiving, by a processor of an apparatus, a signaling from a network node of a wireless network (Zhang, para [0068][0078] discloses the UE receives an indicator transmitted in an uplink grant transmitted from the base station (=network node) in radio resource control (RRC) signaling), Zhang does not explicitly discloses but NPL teaches indicating information related to mini-slot repetition; and performing, by the processor, a physical uplink shared channel (PUSCH) transmission to the network node with at least one symbol repeated in multiple mini-slots within a slot (NPL, [section 4, 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receive signal form the BS as taught by ZHANG with mini-slot repetition as taught by NPL in order for improving the reliability and/or latency to satisfy the new requirements of NR URLLC.

 As of claim 16, rejection of claim 14 cited above incorporated herein, in addition modified ZHANG-NPL discloses determining, by the processor, whether to apply a cyclic delay diversity (CDD) scheme for the PUSCH transmission (ZHANG, para [0083][0085] disclose the UE  transmit the uplink channel feedback over a shared data channel (e.g., PUSCH along with data) wherein in [Fig.3] and [0082][0085] [0088] discloses the component 340 (=the processors 305 operate with the communicating component) determine whether to use an open-loop scheme (cyclic delay diversity (CDD)) ), wherein the performing of the PUSCH transmission comprises performing the PUSCH transmission with the CDD scheme applied responsive to determining that the CDD scheme is to be applied (ZHANG, para [0085] UE determine to switch to an open loop precoder based on determining a SNR associated with the cyclic delay diversity (CDD) is higher (e.g., by a threshold) which corresponds to performing the PUSCH transmission with the CDD scheme applied).
As of claim 17, rejection of claim 16 cited above incorporated herein, in addition modified ZHANG-NPL discloses the determining of whether to apply the CDD scheme comprises performing one of:   determining to apply the CDD scheme to enhance uplink (UL) transmission diversity in an event that the PUSCH transmission is a part of an ultra-reliable low-latency communication (URLLC); determining to apply the CDD scheme in case of a grant-based or configured grant; determining to apply the CDD scheme to achieve a target reliability; determining to apply the CDD scheme in an event that a specific modulation coding scheme (MCS) table of a plurality of MCS tables is used for the PUSCH transmission; determining to apply the CDD scheme in an event that a specific radio network temporary identifier (RNTI) of a plurality of RNTIs is used for the PUSCH transmission; determining to apply the CDD scheme in an event that a new modulation coding scheme radio network temporary identifier (MCS-RNTI) is used for the PUSCH transmission; and determining whether the apparatus, implemented in a user equipment (UE), is configured with a capability of applying the CDD scheme for UL transmissions (NPL, section 3.2 discloses URLLC PUSCH performance and both UCI and UL data (=PUSCH)  for URLLC which corresponds to PUSCH transmission is a part of an ultra-reliable low-latency communication or (Section 5 of NPL; new RNTI which is used to choose new MCS table (=MCS-RNTI) is used),

As of claim 19, rejection of claim 14 cited above incorporated herein, in addition modified ZHANG does not explicitly but NPL discloses performing, by the processor, a transport block size (TBS) calculation for the PUSCH transmission with an assumption 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine ZHANG teaching with removal of DMRS from certain repetition as taught by NPL in order to reduce the DMRS overhead and overall latency.

As of claim 20, ZHANG discloses a method comprising: determining, by a processor of an apparatus, whether to apply a cyclic delay diversity (CDD) scheme for a physical uplink shared channel (PUSCH) transmission (para [0083][0085] disclose the UE  transmit the uplink channel feedback over a shared data channel (e.g., PUSCH along with data) wherein in [Fig.3] and [0082][0085] [0088] discloses the component 340 (=the processors 305 operate with the communicating component) determine whether to use an open-loop scheme (cyclic delay diversity (CDD)) );and 
performing, by the processor, the PUSCH transmission to the network node with the CDD scheme applied responsive to determining that the CDD scheme is to be applied (para [0085] UE determine to switch to an open loop precoder receiving, by the processor, a signaling from a network node of a wireless network (Zhang, para [0068][0078] discloses the UE receives an indicator transmitted in an uplink grant transmitted from the base station (=network node) in radio resource control (RRC) signaling).
Zhang does not explicitly discloses but NPL teaches receiving a signaling  indicating information related to mini-slot repetition (NPL, [section 4, Fig.4.3]discloses  mini-slot repetition of PUSCH within a slot which corresponds to receive information related mini-slot repetition);
performing, by the processor, a transport block size (TBS) calculation for the PUSCH transmission with an assumption of no demodulation reference signal (DMRS) in the TBS calculation (NPL [section 4.2]  the same transport block (TB) is transmitted and [Section 4.2 Observation 2 and 3]  for repetition within the slot for PUSCH mapping type B, removal of DMRS from certain repetition rounds which corresponds to PUSCH transmission with an assumption of no demodulation reference signal (DMRS) in the TBS calculation);

wherein the performing of the PUSCH transmission comprises performing the PUSCH transmission with at least one symbol repeated in multiple mini-slots within a slot (NPL, [section 4, Fig.4.3]  mini-slot repetition of PUSCH within a slot. [Section 4.2] 2-symbol PUSCH with transmission and 6 repetitions which corresponds to at least one symbol repeated in multiple mini-slots within a slot).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the PUSCH transmission to the network node with the CDD scheme applied as taught by ZHANG with mini-slot repetition as taught by NPL in order for improving the reliability and/or latency to satisfy the new requirements of NR URLLC.
Allowable Subject Matter
Claims 5, 12,15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471